EXHIBIT 10.13

 

NCB Executive Long-Term Incentive Plan
Measurement Period 1/1/03 – 12/3/05

 

APPROVED BY THE COMPENSATION COMMITTEE 7/28/03

 

The Executive Long Term Incentive Plan, as approved by the Board of Directors on
July 31, 1999, delegates to the Compensation Committee the authority to approve
the Measurement Period, the Employee Participants, the Performance-Based Cash
Awards, and the Performance Goals.

 

A.                                    The Measurement Period is the 3-year
period from 1/01/2003 through 12/31/2005, and the Performance-Based Cash Awards,
if any, will be granted every other year according to the following schedule:

 

'99

 

'00

 

'01

 

'02

 

'03

 

'04

 

'05

 

'06

 

 

 

 

 

 

Award

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Award

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Award

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.                                    Employee Participants:

 

CEO:

 

Charles E. Snyder

 

 

 

 

 

 

Others:

 

STEVEN BROOKNER

 

 

Patrick N. Connealy

 

 

Charles H. Hackman

 

 

Michele Fantt Harris

 

 

Mark Hiltz

 

 

Darrell M. Johnson

 

 

Andrew Kho

 

 

Kathleen Luzik

 

 

Richard L. Reed

 

 

Russell J. Schofield

 

C.                                    Performance-Based Cash Award Potential:

 

Annualized Award Opportunity at Select Performance
as % of Base Salary not including Low Income Adjustment

 

 

 

Threshold

 

Target

 

Superior

 

 

 

 

 

 

 

 

 

CEO

 

20%

 

50%

 

65%

 

 

 

 

 

 

 

 

 

Other Participants

 

15%

 

30%

 

45%

 

 

--------------------------------------------------------------------------------


 

D.                                    Performance Goals used to compute
potential Performance-Based Cash Awards:

 

PERFORMANCE GOALS
1/1/03 – 12/31/05

 

Weight

 

 

 

Goals and Awards for the CEO

 

 

 

Threshold

 

Target

 

Superior

Value to Customers:  Revenue from New Customers and Products

 

35%

 

Goal

 

20% of '05 Revenues from  post '02 sources

 

30% of '05 Revenues from  post '02 sources

 

50% of '05 Revenues from  post '02 sources

 

 

Award

 

7% of Salary

 

17.5% of Salary

 

22.75% of Salary

 

 

 

 

 

 

 

 

 

 

 

Financial Strength: Average ROE less NCBDC contribution over three years

 

35%

 

Goal

 

8% Average ROE

 

9% Average ROE

 

11% Average ROE

 

 

Award

 

7% of Salary

 

17.5% of Salary

 

22.75% of Salary

 

 

 

 

 

 

 

 

 

 

 

Total commitments and financial transactions arranged for customers including
loans, leases, letters of credit, private placements, and deals closed by
referral sources.

 

30%

 

Goal

 

$4 billion 2003 through 2005

 

$4.5 billion 2003 through 2005

 

$5.5 billion 2003 through 2005

 

 

Award

 

6% of Salary

 

15% of Salary

 

19.5% of Salary

 

 

 

 

 

 

 

 

 

 

 

 

 

100%

 

 

 

20% of Salary

 

50% of Salary

 

65% of Salary

 

 

 

 

 

 

 

 

 

 

 

Adjustment for Low Income Market Development

 

-15% of Total Award

 

+0%

 

+25% of Total Award

 

PERFORMANCE GOALS
1/1/03 – 12/31/05

 

Weight

 

 

 

Goals and Awards for Other Participants

 

 

 

Threshold

 

Target

 

Superior

Value to Customers:  Revenue from New Customers and Products

 

35%

 

Goal

 

20% of '05 Revenues from  post '02 sources

 

30% of '05 Revenues from  post '02 sources

 

50% of '05 Revenues from  post '02 sources

 

 

 

Award

 

5.25% of Salary

 

10.5% of Salary

 

15.75% of Salary

 

 

 

 

 

 

 

 

 

 

 

Financial Strength: Average ROE less NCBDC contribution over three years

 

35%

 

Goal

 

8% Average ROE

 

9% Average ROE

 

11% Average ROE

 

 

 

Award

 

5.25% of Salary

 

10.5% of Salary

 

15.75% of Salary

 

 

 

 

 

 

 

 

 

 

 

Total commitments and financial transactions arranged for customers including
loans, leases, letters of credit, private placements, and deals closed by
referral sources.

 

30%

 

Goal

 

$4 billion 2003 through 2005

 

$4.5 billion 2003 through 2005

 

$5.5 billion 2003 through 2005

 

 

Award

 

4.5% of Salary

 

9% of Salary

 

13.5% of Salary

 

 

 

 

 

 

 

 

 

 

 

Totals

 

100%

 

 

 

15% of Salary

 

30% of Salary

 

45% of Salary

 

 

 

 

 

 

 

 

 

 

 

Adjustment for Low Income Market Development

 

-15% of Total Award

 

+0%

 

+25% of Total Award

 

2

--------------------------------------------------------------------------------